46Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and examined herein.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16, 20 in the reply filed on 05/24/2021 is acknowledged.

Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2021.

Claims 1-16, 20 are examined herein on the merits. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 9,012,519, PTO-1449), and further in view of Wan et al. (US 20110038925, PTO-892).


Wan et al. discloses composition comprising rolapitant (compound of Formula I (rolapitant), claim 1; paragraph [0025]), and a pharmaceutically acceptable vehicle. See claim 1. It is taught that the pharmaceutically acceptable vehicle can be HSA. See claim 2; para [0015].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ rolapitant as the pharmaceutically active agent in the aqueous composition comprising human serum albumin (HSA) as taught by Desai et al. because Wan et al. discloses composition comprising rolapitant (compound of formula I, claim 1; paragraph [0025]), and a pharmaceutically acceptable vehicle wherein the pharmaceutically acceptable vehicle can be HSA. One of ordinary skill in the would have been motivated to obtain an aqueous composition comprising rolapitant as the pharmaceutically active agent and human serum albumin (HSA) with reasonable expectation of success of obtaining a pharmaceutical composition to enhance the solubility of compound of formula I rolapitant to facilitate formulations for parenteral delivery, and with the advantages as taught by Desai et al.
It would have been obvious to one of ordinary skill in the art to adjust the weight ratio of the components rolapitant and HSA as in instant claims.
One of ordinary skill in the art would have been motivated to adjust the weight ratio of the components rolapitant and HSA as in instant claims. The optimization of effective 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” InreAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the recitation “A composition comprising a non-covalently bound complex”, in claim 13, it is pointed the Desai et al. in view of Wan et al. render obvious aqueous composition comprising rolapitant and HSA, the composition will contain non-covalently bound complex of rolapitant and HSA.
The recitations “wherein the aqueous formulation is a clear aqueous solution” in claim 9; “wherein the aqueous formulation is a clear aqueous solution for at least 2 hours” in claim 10; “wherein the aqueous formulation is a clear aqueous solution for at least 4 hours” in claim 11, it is pointed out that the Desai et al. in view of Wan et al. render obvious aqueous composition comprising rolapitant and HSA in instant weight ratios as in instant claims obvious, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the properties, namely the composition is a clear aqueous solution as recited in instant claims, are inseparable from its composition. Therefore, if  


Prior Art made of Record:
US "20050282734"….paclitaxel, HSA;
US 4,147,167…for solid composition
US 9962452… or WO "2014/121033;
US 10,500,285….docetaxel, HSA.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627